DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 04/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5-11 and 13 are only amended to correct claim dependency reflected by the claims.  Claims 1-3 were previously canceled by Applicant.  Claims 4-19 are pending.  

Response to Arguments
Applicant’s arguments received on 04/30/2021 regarding the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
Regarding claims 4 and 12, the feature of determining whether the goal has been achieved is repeated until it is determined that the goal has been achieved is not disclosed.  Applicant appears to argue inherency with this feature; however, examiner asserts it is not inherent that such particular process is repeatedly executed until a goal achievement is determined.  Examiner suggests using language, wording or phrases from the specification rather than inherency or extrapolations to convey features.

Regarding claims 7 and 15, the feature of determining whether receiving new data was received is not disclosed nor is the related collecting, updating and displaying of the new data.  Applicant appears to argue inherency with this feature; however, examiner asserts it is not inherent as “new data” is ambiguous and offers no clear tie to the specification.  Examiner suggests using language, wording or phrases from the specification rather than inherency or extrapolations to convey features.
Regarding claims 8 and 16, the feature of creating a timestamp for every triggering qualifier and for every time at least one goal is saved in the database is not disclosed.  Also, the feature of providing the collection of data filtered by the timestamp and displaying over time a positive fulfillment of the goal is not disclosed.  Applicant does not offer an argument with respect to this feature.  
Regarding claims 10 and 18, the feature of using an analysis of aliases of query strings included in the URL is not disclosed.  Applicant points to URLs discussed in [0016], generally mentions what a URL alias is and appears to rely on inherency; however, [0016] does not support the specific steps recited in claims 10 and 18.  

Applicant’s arguments received on 04/30/2021 regarding the rejections under 35 U.S.C. 112(b) have been fully considered.  With respect to the rejection about goal classification, this rejection is withdrawn; however, the rejection about “reporting into the data” is maintained.  Examiner suggests deleting the word “into”.

Applicant’s arguments received on 04/30/2021 regarding the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant discusses technical elements and improvements provided by the invention indicate the claims are not directed to an abstract idea and fulfill the requirements of Step 2A and 2B.  Examiner respectfully disagrees as the claim language does not reflect such.  Establishing a goal associated with customer behavior scoring and collecting data to see if a user achieves the goal is an abstract idea that falls under the subject matter grouping of certain methods of organizing human activity as customer scoring or behavior evaluation/analysis relates to the types of examples included in this subject matter grouping according to the Office’s 2019 2019 Revised Patent Subject Matter Eligibility Guidance, e.g., commercial interactions including marketing or sales activities or behaviors or business relations.  Applicant’s specification supports this conclusion for example with discussion of scoring certain actions of web page visitors (0002), using sales tracker method (0003), goals based on the relation between agent-customer conversation and customer performance (0003).  While TLI Communications decision (see TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016) the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry.  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.   The computer elements also do not go beyond conveying using a computer merely as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  The computer elements also do not go beyond generally linking the use of the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h).  See MPEP 2106.05(h) regarding generally linking the use of the abstract idea to a particular technological environment or field of use.  Thus, as a whole the combined generic computer elements do not impose any meaningful limits on practicing the abstract idea and do not provide an inventive concept.  Step 2B considerations overlap with Step 2A (pg. 56 of Office’s 2019 PEG) and therefore the conclusions in Step 2A also apply to Step 2B. 

Applicant’s arguments received on 04/30/2021 regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  While Applicant argues differences between Applicant’s invention and the cited references, Applicant does not specifically explain why cited portions of the references cannot teach the particular language or wording used in the claim limitations, without reading further limitations, details or scope into the claims from the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The following claims contain new matter not originally presented in the originally filed claims and not disclosed in Applicant’s specification.

Regarding claims 6 and 14, the feature of providing the collection of data filtered according to at least one of the subsets of the at least one visitor in case of a positive fulfillment of the goal is not disclosed.
Regarding claims 7 and 15, the feature of determining whether receiving new data was received is not disclosed nor is the related collecting, updating and displaying of the new data.
Regarding claims 8 and 16, the feature of creating a timestamp for every triggering qualifier and for every time at least one goal is saved in the database is not disclosed.  Also, the feature of providing the collection of data filtered by the timestamp and displaying over time a positive fulfillment of the goal is not disclosed.
Regarding claims 10 and 18, the feature of using an analysis of aliases of query strings included in the URL is not disclosed.
Appropriate correction is respectfully required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 4 recites an abstract idea of determining whether certain goals are met by webpage visitors based on three criteria.  Other than the limitations pertaining to the system and network for data collection, the remaining limitations describe an abstract idea. 
These limitations of determining if goals are met by webpage visitors based on criteria are considered as falling under the abstract idea subject matter grouping of human activity.  The performance of the claim limitations using generic computer components does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional computer elements of the database, backend structure and frontend interface, network, HTTP protocol and server, API call, URL are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer (see MPEP 2106.05(f)).  Also, the limitation regarding information collection via a system, HTTP server and code installed is also recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer to implement the abstract idea (see MPEP 2106.05(f)).  Such limitations also serve to generally limit the abstract idea to a particular technological environment (see MPEP 2106.05(h)).  Also, such limitations directed to data collection can be considered insignificant pre-solution activity (see MPEP 2106.05(g)).  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components or “by a computer”.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For the collecting step considered insignificant pre-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions for example (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: further including limitations narrowing the custom variable criteria or method and also by further including limitations about a subset of the webpage visitors.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Also, the dependent 
Applicant’s claims are not patent-eligible.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright US 2018/0165723 A1 (hereinafter “Wright”) in view of Beilby et al., US 2012/0041903 A1 (hereinafter “Beilby”).

Regarding claim 4, Wright discloses: A method of automating at least one visitor performance of a goal evaluation, the method comprising the steps of: classifying the goal;  establishing at least one triggering qualifier which enables determining of the goal classification, o determining a goal to be achieved; determining whether the goal has been achieved based upon the at least one triggering qualifier; if a goal has been achieved, determining a classification of the goal that has been achieved; storing into a database: " the goal to be achieved; " an indication of whether the goal has been achieved; and " the classification of the goal that has been achieved; collecting data in a backend structure based upon the classification and displaying the data through a frontend interface; collecting information through an independent networked system communicating via at least one of an HTTP protocol, …, URL, custom variables and code installed in a web page structure, the information including data about at least one of user interactions and user behavior; and o wherein at least one triggering qualifier is based upon at least one of the HTTP protocol, …, URL, custom variables with HTTP server and code; and o wherein the step of determining whether the goal has been achieved is repeated until it is determined that the goal has been achieved (database – [0029], Fig. 1; server – [0040], repeated , custom variable - user wants to know how much a particular topic or product or service is being mentioned in conversations…do so using category tags – [0082], Fig. 2; how far along the path to purchase are customers getting – [0085]; are desired steps being taken during interactions – [0086]; define purchase goal…interactions that reached and completed “checkout accepted” – [0088]; report sales, quantity, dollar value, product/service assortment of sales – [0091]; desired outcome or goal of ‘user provides brand and model’ – [0149]; reports – Figs. 2-4, [0079], [0082], [0085], [0088]; Fig. 1, server - [0040], [0123]-[0127]; ingest and process data – [0043], [0044], [0047], [0048]; users arriving from different websites [0094]).
Wright teaches as shown above defining certain conditions and goals related to user interactions including with chat communications and Wright also teaches using an application programming interface (API) to ingest data from the chat communications platforms.  Wright does not teach the following with respect to setting up the certain conditions or triggering qualifiers for goals: “a triggering qualifier is based upon…API call” (which based in part on Applicant’s published specification (see Fig. 5 – condition for goal is a chat API request being sent) is interpreted as configuring a system to recognize a particular desired user activity or action of sending a chat API request or call).  However, Beilby teaches an invention for operating a chatbot using an 

Regarding claim 5, Wright in view of Beilby teaches the elements of claim 4 as shown above.  Wright further teaches 5 wherein: the collected data comprises chat code; andBelaylPJE2 of (16)Application No.: 16/258,784Attorney Docket No.: LC 5 US Reply to Office Action dated: September 16, 2020a custom variable may include chat effectiveness assessment constructed upon at least one visitor reaction and conversion upon interaction with an agent through chat (user interaction in chat used to determine if goal is met…see for example: user wants to know how much a particular topic or product or service is being mentioned in conversations…do so using category tags – [0082], Fig. 2; how far along the path to purchase are customers getting – [0085]; are desired steps being taken during interactions – [0086]; define purchase goal…interactions that reached and completed “checkout accepted” – [0088]; report sales, quantity, dollar value, product/service assortment of sales – [0091]; desired outcome or goal of ‘user provides brand and model’ – [0149]; (sale or purchase: how far along the path to purchase are customers getting – [0085]; are desired steps being taken during interactions – [0086]; define purchase goal…interactions that reached and completed “checkout accepted” – [0088]; report sales, quantity, dollar value, product/service assortment of sales – [0091]; channel impact of conversational platforms as defined by impact on a certain goal…in-conversation conversions – [0092], [0093]). 
 
Regarding claim 6, Wright in view of Beilby teaches the elements of claim 5 as shown above.  Wright further teaches the method further comprising the steps of:  defining a collection of data based upon an aggregation of the determining a goal to be achieved, the determining whether the goal has been achieved, and the determining a classification of the goal;  defining a subset of the at least one visitor which meets a criterion set up in the database;  providing the collection of data filtered according to at least one of the subset of the at least one visitor in case of a positive fulfillment of the goal based upon triggering qualifiers and an action dropped in case of a mismatch between data collected and related goals;  containing the channel which ensures communication between the frontend and the backend and a functional API which communicates the embodiment with external applications;  receiving initial data indicating which of the at least one visitor registered an action via the website during the first period of time; and  associating the initial data with a scoring system (Fig. 1, [0040]; segmentation – [0079]; reporting on interactions with users with respect to goals – [0082], [0084], [0085], [0088], [0091], [0094]; conversions – [0088], [0090], [0093]; report sales, quantity, dollar value, product/service assortment of sales – [0091]; channel impact of conversational platforms as defined by impact on a certain goal – [0092], [0093]; referral source measurement – [0094], [0095]; users arriving from different websites [0094]; reporting for different time periods – [0073], [0082], [0084], Figs. 2, 3; generate high-value or low-value or at-risk score for individual – [0006], [0104]-[0106], [0108]; scoring by system – [0058], [0071]; filter – [0053]).
  
Regarding claim 7, Wright in view of Beilby teaches the elements of claim 4 as shown above.  Wright further teaches further comprising the steps of:  determining whether receiving new data was received;  if new data was received:  collecting the new data in a backend structure;  updating the results based upon the collected new data;  displaying the new data through a frontend interface; and  wherein, the new data is received from at least one of the HTTP protocol, the API call, the URL and the custom variables.  (See rejection of claim 1 for receiving data which happens at high volume in real-time conveying new data is continuously received ([0022], [0029]) and also see rejection of claim 6 for frontend and backend and Fig. 1).  

Regarding claim 8, Wright in view of Beilby teaches the elements of claim 4 as shown above.  Wright further teaches the method further comprising the steps of:  creating a definition of a goal based on at least one triggering qualifier;  creating a timestamp for every triggering qualifier where at least one of the triggering qualifiers is applied;  creating a timestamp for every time at least one goal is saved in the database;BelaylPJE 3 of (16)Application No.: 16/258,784Attorney Docket No.: LC 5 USReply to Office Action dated: September 16, 2020 providing the collection of data filtered according to a timestamp saved in the database; and o displaying over time a positive fulfillment of the goal based upon triggering qualifiers and an action dropped in case of a mismatch between data collected and related goals (defined goals of the system – [0007], [0021]; stored data timestamp – [0029]; reporting on interactions with users with respect to goals – [0082], [0084], [0085], [0088], [0091], [0094]; filter – [0053]).  

Regarding claim 9, Wright in view of Beilby teaches the elements of claim 4 as shown above.  Wright further teaches wherein the database is an online database configured to be directly accessible by the backend structure (Fig. 1).  

Regarding claim 11, Wright in view of Beilby teaches the elements of claim 4 as shown above.  Wright further teaches wherein the step of reporting into the database further comprises the step of reporting into the data via a backend structure (reporting on interactions with users with respect to goals – [0082], [0084], [0085], [0088], [0091], [0094].

Claims 12-17 and 19, directed to a system, recite limitations substantially similar to those recited in method claims 1-11.  Since the combination of Wright in view of Beilby teaches the elements of claims 1-11, the same art and rationale apply to claims 12-19.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright US 2018/0165723 A1 (hereinafter “Wright”) in view of Beilby et al., US 2012/0041903 A1 (hereinafter “Beilby”) and further in view of Sheleheda et al., US 2011/0083185 A1 (hereinafter “Sheleheda”).

Regarding claim 10, Wright in view of Beilby teaches the elements of claim 4 as shown above.  Wright and Beilby do not teach wherein the collecting of data from external sources available via URL is enabled by using an analysis of aliases of query strings included in the URL.  However, Sheleheda teaches a web track data collection system that identifies alias host names which effectively work as URL addresses ([0036]).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the data collection of Wright in view of Beilby to include the alias teachings of Sheleheda as the technique provides for relevant identification.

Claim 18, directed to a system, recites limitations substantially similar to those recited in method claim 10.  Since the combination of Wright in view of Beilby and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Garg US 2019/0080351 A1 (0051, 0057 – customer’s activity with hyperlinks, URLs and the like captured and recorded).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683